Citation Nr: 1437212	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

The Veteran's erectile dysfunction did not have its onset in service, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends his erectile dysfunction is secondary to his service-connected diabetes mellitus.

Private treatment records reflect that the Veteran was diagnosed with diabetes in April 2006.  His treatment records indicate that he reported he was already taking Viagra for erectile dysfunction.

The Veteran's private physician stated that the Veteran's first elevated fasting blood sugar, indicating borderline hyperglycemia, was in July 2000.  He had developed diabetes by April 2006.  He had also been prescribed Viagra for erectile dysfunction by April 2006.  Given that timeline, the physician opined that it is "conceivable that... symptoms of erectile dysfunction were the result of pre-existent prediabetic or diabetic state."

However, the Veteran has been afforded three VA examinations, in June 2010, October 2011, and July 2012, and all three examiners have opined that the Veteran's erectile dysfunction was not caused or aggravated by his diabetes.  All three offered a similar rationale.  Specifically, they stated that diabetes takes many years to cause erectile dysfunction, and the Veteran's erectile dysfunction was diagnosed around the same time as his diabetes, therefore it was not caused by his diabetes.

The Board has considered the opinion of the Veteran's private physician, but finds that it is speculative and therefore entitled to less probative weight than the opinion of the VA examiners.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).  The private physician has opined only that it is "conceivable" that there is a causal connection between the Veteran's diabetes and his erectile dysfunction.  

The VA examiners have also opined that the Veteran's diabetes has not permanently aggravated his erectile dysfunction.  The July 2012 VA examiner explained that the Veteran already required Viagra at the time of his diabetes diagnosis, thus making any potential for aggravation very unlikely.  The examiner opined that the Veteran's mild subjective progression is likely age-related.

To the extent that the Veteran himself has opined that his erectile dysfunction has been caused or aggravated by his diabetes, the Board finds that while he is competent to opine on the observable symptoms of erectile dysfunction, he is not competent to opine as to the etiology of such a complicated condition.  As a lay person, the Veteran does not have the education, training and experience to offer an opinion as to the cause of his erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the forgoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's erectile dysfunction was cause or aggravated by his service-connected diabetes mellitus.

The evidence further does not show, and the Veteran has not contended, that his erectile dysfunction began in service or was otherwise caused by service.  Service treatment records fail to reflect any complaints or treatment for erectile dysfunction.  In fact, the November 1967 examination performed in connection with the Veteran's separation from service described the genitourinary system as normal.  Furthermore, none of the lay or medical evidence suggests the condition is related to service.  Accordingly, service connection on a direct basis is not warranted.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, private treatment records identified by the Veteran, and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in June 2010, October 2011, and July 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


